DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-16 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15, in the reply filed on 06/21/2022 is acknowledged. Claims 9-14 and 16 are withdrawn from consideration. 
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed on 09/29/2017.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1, line 2, “based on the combined weights” should read “based on combined weights”.
Claim 1, lines 8-9, “of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate” contains grammar issues.
Claim 15, line 3, “a horticultural growing medium” should read “the horticultural growing medium”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 2 and 4 uses indefinite language, “and/or”, as it encompasses scenarios that are not equivalent: “embedding a plant seed, plant seedling, cutting, callus, culture, growing plant, and fungus spore,” or “embedding a plant seed, plant seedling, cutting, callus, culture, growing plant, or fungus spore”.
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kistner (US 3805531 A as stated on the IDS) in view of Macken et al. (WO 2011042284 A2), and Sutters (CH 707172 A1).
Regarding claim 1, Kistner teaches a horticultural growth medium comprising: 
a) a particulate filler (mineral aggregate including at least superficial soil or sand, etc., abstract), wherein the particulate filler is embedded in (polyurethane-polyurea polymeric matrix adhesively bonds mineral aggregate together as a consolidated unitary mass, abstract)
b) 1 to 40 weight % (based on the weight of the aggregate; col. 5, lines 11-17) of a porous (relatively water-impermeable implies that the polyurethane-urea is somewhat porous; col. 6, lines 1-11) polyurethane-urea polymer (porous polyurethane-polyurea polymeric matrix, abstract) formed by moisture-curing (col. 1, lines 32-44 and col. 4, line 54-col. 5, line 10 at least) an isocyanate-functional quasi-prepolymer (isocyanate-terminated quasi-prepolymers prepared by reacting polyols with an organic polyisocyanate in excess; col. 1, lines 54-65), which isocyanate-functional quasi-prepolymer is a reaction product of an excess of an organic polyisocyanate that includes diphenylmethane diisocyanate (col. 3, line 61-col. 4, line 18) of which diphenylmethane diisocyanate is 4,4'-diphenylmethane diisocyanate (col. 4, lines 1-18), and wherein the isocyanate-functional quasi prepolymer contains oxyethylene units (col. 1, line 66-col. 2, line 37). 
However, Kistner is silent regarding 10 to 99 weight percent, based on the combined weights of components a) and b), of the particulate filler, 90 to 1 weight percent, based on the combined weights of components a) and b), of the porous polyurethane-urea polymer, the isocyanate-functional quasi-prepolymer is a reaction product of at least one hydroxyl-terminated polymer of ethylene oxide, the organic polyisocyanate including at least 80 weight % of diphenylmethane diisocyanate of which at least 60 weight % is 4,4’-diphenylmethane diisocyanate, the isocyanate-functional quasi-prepolymer has prior to moisture curing an isocyanate content of 5 to 15% by weight and contains 35 to 50 weight percent of oxyethylene units, based on the weight of the isocyanate-functional quasi-prepolymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horticultural growth medium of Kistner include 10 to 99 weight percent, based on the combined weights of components a) and b), of the particulate filler, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the particulate filler is dependent on the density of the growth medium as desired by the user). In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horticultural growth medium of Kistner include 90 to 1 weight percent, based on the combined weights of components a) and b), of the porous polyurethane-urea polymer, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the porous polyurethane-urea polymer is dependent on the degree of cellular structure within the polyurethane-urea polymer as desired by the user and the amount of mineral aggregate used in order to sufficiently consolidate the aggregate as taught by Kistner (col. 4, lines 19-53 and col. 5, lines 11-17)). In re Aller, 105 USPQ 233.
Macken et al. teaches a polyurethane-urea polymer including an organic polyiscocyanate (diphenylmethane diisocyanate, also referred to as MDI, page 2, lines 21-30 at least) including at least 80 weight-% diphenylmethane diisocyanate (80% of MDI, page 8, paragraph 2) of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate (80 parts by weight of 4,4’-MDI, page 8, paragraph 1 at least), wherein the isocyanate prepolymer contains 35 to 50 weight percent of oxyethylene units (average oxyethylene content of 25-50% by weight for polyol mixtures, individual polyols may have an oxyethylene content of 20-90% by weight, page 10, paragraph 2, where the polyol preferably includes ethylene oxide, page 9, paragraph 1), based on the weight of the isocyanate prepolymer, and an isocyanate content of 20 to 30% by weight (NCO value of 20-30%, page 2, line 24), but is silent regarding the isocyanate content being 5 to 15% by weight.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horticultural growth medium of Kistner include an isocyanate content of 20 to 30% by weight as taught by Macken et al., in order to adopt a desired degree of viscosity as needed by the user. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horticultural growth medium of Kistner as modified by Macken et al. include an isocyanate content being 5 to 15% by weight, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the isocyanate content is dependent on the degree of properties desired, like viscosity, as needed by the user and based on the ratios of components used). In re Aller, 105 USPQ 233.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the organic polyiscocyanate of Kistner as modified by Macken et al. include at least 80 weight-% diphenylmethane diisocyanate of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate as further taught by Macken et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable ranges of diphenylmethane diisocyanate and 4,4’ MDI is dependent on the insulation or adhesive properties as desired by the user and ratios of other reactants used). In re Aller, 105 USPQ 233.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horticultural growth medium of Kistner as modified by Macken et al. contain 35 to 50 weight percent of oxyethylene units as further taught by Macken et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the oxyethylene content as needed by the user is based on the ratios of reactants used and the degree of hydrophilic properties as desired by the user). In re Aller, 105 USPQ 233. 
Sutters teaches a horticultural growth medium including at least one hydroxyl-terminated polymer of ethylene oxide ((iv) hydroxyl-terminated prepolymers of polyol (i) polyether polyols prepared from ethylene oxide; see machine translation, page 4, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the isocyanate-functional quasi-prepolymer of Kistner as modified by Macken et al. be the reaction product of at least one hydroxyl-terminated polymer of ethylene oxide as taught by Sutters, in order to improve the curing of the reaction product as needed based on the properties of reactants used.
The combination of Kistner as modified by Macken et al., and Sutters would result in an isocyanate-functional quasi-prepolymer (of Kistner), which isocyanate-functional quasi-prepolymer is a reaction product of at least one hydroxyl-terminated polymer of ethylene oxide (as relied on Sutters) with an excess of an organic polyisocyanate (of Kistner) that includes at least 80 weight-% diphenylmethane diisocyanate (as relied on Macken et al.) of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate (as relied on Macken et al.), wherein the isocyanate-functional quasi-prepolymer has prior to moisture curing an isocyanate content of 5 to 15% by weight (as relied on Macken et al.) and contains 35 to 50 weight percent of oxyethylene units (of Kistner), based on the weight of the isocyanate-functional quasi-prepolymer.
Regarding claim 2, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 1, but is silent regarding wherein the isocyanate-functional quasi-prepolymer has prior to moisture curing an isocyanate content of 6 to 15% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the a horticultural growth medium of Kistner as modified by Macken et al. and Sutters include an isocyanate content being 6 to 15% by weight, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the isocyanate content is dependent on the degree of properties desired, like viscosity, as needed by the user and based on the ratios of components used). In re Aller, 105 USPQ 233.
Regarding claim 3, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 2, but is silent regarding wherein the organic polyisocyanate contains at least 95% by weight of diphenylmethane diisocyanate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the organic polyiscocyanate of Kistner as modified by Macken et al., and Sutters include at least 95 by weight-% of diphenylmethane diisocyanate, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable ranges of diphenylmethane diisocyanate is dependent on the degree of insulation or adhesive properties as desired by the user and ratios of other reactants used). In re Aller, 105 USPQ 233.
Regarding claim 4, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 3, but is silent regarding wherein at least 80% of the diphenylmethane diisocyanate is 4,4'-diphenylmethane diisocyanate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diphenylmethane diisocyanate of Kistner as modified by Macken et al., and Sutters be at least 80% 4,4' diphenylmethane diisocyanate, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable ranges of 4,4’ MDI is dependent on the degree of insulation or adhesive properties as desired by the user and ratios of other reactants used). In re Aller, 105 USPQ 233.
Regarding claim 5, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 1, but is silent wherein the particulate filler constitutes 10 to 75 weight percent of the combined weight of components a) and b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the particulate filler of Kistner as modified by Macken et al. and Sutter include 10 to 75 weight percent of the combined weights of components a) and b), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimum or workable range of the particulate filler is dependent on the density of the growth medium as desired by the user). In re Aller, 105 USPQ 233.
Regarding claim 6, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 1, and further teaches wherein the filler includes one or more of sand, clay, a hydrated silica, biotite, phlogopite, polymer foam particles, limestone, gypsum, mica, hydrated obsidian, diatomaceous earth, carbon black, graphite, soil, moss, ground or chopped plant matter, manure, plant fiber, garbage, ground tree bark, wood shavings, sawdust, coffee grinds, humus, charcoal, coke or coal (mineral aggregate including sand, clay, siliceous materials, soils, etc., col. 5, lines 18-27 of Kistner).
Regarding claim 7, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 1, and further teaches further comprising a plant seed or fungal spore (grass seeds within prepolymer solvent, col. 4, lines 19-53 at least of Kistner).
Regarding claim 8, Kistner as modified by Macken et al., and Sutters teaches the horticultural growth medium of claim 1, and further teaches further comprising a growing plant or fungus rooted therein (growth medium including growing grass seeds, col. 9, lines 35-47 of Kistner).
Regarding claim 15, Kistner as modified by Macken et al., and Sutters teaches a method for growing a plant or fungus, comprising embedding a plant seed, plant seedling, cutting, callus culture, growing plant and/or fungus spore in a horticultural growing medium of claim 1 (see analysis of claim 1 above) and cultivating the plant seed, plant seedling, cutting, callus culture, growing plant and/or fungus spore in the horticultural growing medium to produce a plant or fungus rooted in the horticultural growing medium (grass seeds embedded and cultivated, col. 9, lines 35-47 of Kistner).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643